Citation Nr: 1401714	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic obstructive pulmonary disease (COPD), rated as 10 percent disabling prior to October 9, 2012, and as 60 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.
INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to an increased rating of 10 percent for COPD, effective March 11, 2005.  

In January 2009, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  He was afforded a new opportunity to provide testimony at a hearing before the Board in June 2012.  Transcripts of both hearings are of record.  

In February 2013, the RO granted an increased rating of 60 percent, effective October 9, 2012.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for a higher rating for COPD remains before the Board.

The Board remanded the claim in May 2009, March 2012, September 2012, and June 2013 for additional development.  Unfortunately, this development has not yet been completed.  

Since the June 2013 remand, this appeal was processed using the Virtual VA paperless claims processing system and the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Upon examination in June 2012, a VA examiner noted that the Veteran stated that he was unable to conduct a pulmonary function test (PFT) because he was unable to blow hard enough or hold his breath long enough.  Upon remand, an August 2013 VA examination was conducted without consideration of a PFT.  A September 2013 PFT report noted that the Veteran was again unable to produce acceptable and reproducible spirometry data such that no useful data was obtained.  In October 2013, a new VA examiner reviewed the file, but regarding the September 2013 PFT report, the examiner simply restated the findings.  

It is unclear from this evidence whether the Veteran is unable to complete the PFT due to the severity of his COPD or whether he is not cooperating with the examinations.  Therefore, the claim should be forwarded to the examiner who conducted the September 2013 PFT, if available, in order to obtain the examiner's opinion as to whether the COPD is so severe that the Veteran is unable to complete a PFT or whether the Veteran is simply failing to cooperate.  If it is the latter, that examiner is requested to comment as to the current severity of the Veteran's COPD and indicate, if possible, which results of record are most indicative of his current disability.  If the same examiner is unavailable, a new VA examination and PFT should be provided.  

All outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Then, refer the file to the examiner who conducted the September 2013 PFT in order to obtain the opinion as to whether the Veteran's COPD is so severe that he is physically unable to complete a PFT or whether there is to some extent a lack of cooperation on the Veteran's part.  If it is the latter, the examiner is requested to comment as to the current severity of the Veteran's COPD and indicate, if possible, which results of record are most indicative of his current disability.  If the same examiner is unavailable, provide the Veteran with a new VA examination to assess the current severity of COPD and provide an opinion consistent with this remand.  

3.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If any benefit remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

